Family Court, New York County, entered February 6, 1978, dismissing the petition, unanimously reversed, on the law, without costs, the petition reinstated and granted to the extent of finding the infant to be a permanently neglected child, and the *593matter remanded for a dispositional hearing. This petition was brought by the New York Foundling Hospital to free for adoption, pursuant to section 384-b of the Social Services Law and article 6 of the Family Court Act, a child who had been in foster care since 1969. After hearing from three witnesses, whose testimony encompassed almost 200 pages of transcript, the court reserved decision for two months and then dismissed the petition without opinion. The issue was whether the child is permanently neglected within the statutory definition. The record clearly demonstrates that for a period of more than one year following the child’s placement, respondent failed to make contact with the child, or plan for her future, notwithstanding the diligent efforts of the agency. Thus, the requirements of the statute were met (see Social Services Law, § 384-b, subd 7, pars [a], [b], [c]) and the fact-finding court should have so found. In conclusion we note that the disposition here, "Petition dismissed” was hardly calculated to enlighten counsel or any appellate tribunal as to the respects in which the proof failed. Specific findings should have been made. (See Matter of Harris v Doley, 22 AD2d 769; CPLR 4213, subd [b]; Family Ct Act, § 165.) Concur— Sullivan, J. P., Bloom, Lupiano, Silverman and Ross, JJ.